ORDER
By petition dated February 11, 1985, the Director of the Lawyers Professional Responsibility Board charged respondent with nine counts alleging violations of the Rules of Lawyer’s Professional Responsibility. The respondent through his counsel has filed an answer to the Director’s petition generally denying professional misconduct.
Following the initiation of the petition and the filing of the answer thereto, the matter comes before this court upon the stipulation of the parties which provides as follows:' this stipulation,
NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and between the undersigned as follows:
1. Respondent understands that pursuant to Rule 16, RLPR, he has the right to oral argument before the supreme court on the question of temporary suspension from the practice of law. Respondent waives his right to contest his temporary suspension, and agrees that the supreme court may, on or after March 15, 1985, enter its order suspending respondent from the practice of law pending final determination of these disciplinary proceedings.
2. Except as otherwise provided herein, respondent expressly preserves each *792and every other right granted to him under the RLPR to contest the allegations of the petition. Nothing herein shall be construed as an admission by respondent of any allegation contained in said petition.
3. Respondent understands that the Director reserves the right to recommend the imposition of any sanction, either to a referee appointed by the court or to the court itself, or both, in these disciplinary proceedings. Respondent also understands that pursuant to Rule 10(d), RLPR, the Director at any time may amend the petition to include additional charges based upon conduct committed before or after the petition is filed.
4. Upon an order of temporary suspension by the court, respondent shall fully comply with Rules 26 and 27, RLPR.
5. Respondent has been and continues to be advised by the undersigned legal counsel in these proceedings. This stipulation is entered into by respondent freely and voluntarily, without any coercion or duress, and with no commitment on the part of any court, board, committee or other persons concerning his right to practice law in Minnesota. Respondent understands this stipulation is a recommendation to the court, but that the court is free to accept, reject or modify the stipulation or to enter its own order without regard to the stipulation.
6. Respondent hereby acknowledges receipt of copies of this stipulation and the proposed order for temporary suspension.
Based upon the records, files and proceedings herein, and the stipulation of the parties,
IT IS HEREBY ORDERED that respondent Thomas M. Polt is hereby suspended from the practice of law in the State of Minnesota effective March 15, 1985, pending final determination of disciplinary proceedings herein subject to the condition that respondent shall fully comply with Minn.R.Law.Prof.Resp. 26 and 27.